Citation Nr: 1206981	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.


FINDINGS OF FACT

1.  The Veteran's current low back disability is etiologically to the low back disability present in service.

2.  No low back disability was found on the Veteran's examination for entrance onto active duty; the evidence does not clearly and unmistakably demonstrate that the Veteran's low back disability did not permanently increase in severity as a result of his active service.


CONCLUSION OF LAW

Low back disability was incurred in active service.  38 U.S.C.A. §§ 1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the effective-date element of the claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The evidence in this case adequately establishes that the Veteran has a current low back disability that is etiologically related to a low back disability present in service.  The RO has denied the claim based on its determination that the Veteran's low back disability existed prior to service and was not aggravated by service.

The Veteran asserts that his low back disability pre-existed his entrance into service and was subsequently aggravated by his active service.  He testified that, prior to service, he had an injury to his low back that was diagnosed as a slipped or herniated disc.  Moreover, he reported that he had to obtain a waiver regarding his low back disorder to gain entrance into service.  He stated that he had no problem obtaining the waiver and thus was enlisted into active service.  During service, he reported re-injuring his back on two separate occasions.  Moreover, he stated that within three weeks of discharge from active service, he was diagnosed with degenerative joint disease.  

The Veteran submitted medical evidence dated from February 1982 to January 1983 that reflects complaints of low back pain.  In February 1982, the Veteran was treated for low back pain that radiated down to his left foot.  Pain was worse with lifting.  X-rays showed no bony abnormality, but the physician stated that the Veteran had a positive straight leg raising test on the left, as well as positive contralateral sign with pain in the back.  The physician stated this was fairly typical of a ruptured disc.  Bed rest and a Medrol dose pack were ordered and a diagnosis of probable herniated nucleus pulpous of the left lumbar spine was provided.  

A January 1983 report of medical examination/treatment, signed by his treating private physician, states that the Veteran was treated for a probable herniated nucleus pulpous on three occasions between February 1982 and January 1983.  

In the report of medical history completed in connection with his service entrance examination, the Veteran denied a history of recurrent back pain.  The report does note the Veteran's history of a slipped disc in 1982.  The report of the service entrance examination shows that the Veteran's spine was found to be normal on clinical evaluation.

A February 1984 consultation report notes a history of low back pain two years ago that was treated conservatively, with no problems since the last treatment.  Examination showed full range of motion of the lumbar spine.  A diagnosis of status post low back syndrome was provided. 

An August 1984 consultation request indicates that the Veteran had experienced low back pain for the past week and had a history of a slipped disc.  The Veteran was currently complaining of radiation to the left leg, and examination showed decreased range of motion, and positive straight leg raising at 30 to 40 degrees.  An August 1984 X-ray study of the lumbar spine showed straightening of the lumbar lordosis.  However, a reviewing physician stated that the lumbosacral series were within the normal limits and provided an assessment of sciatica.  An August 1984 follow-up consultation noted complaints of low back pain at the SI joint for the past two and a half weeks.  A diagnosis of lumbar strain was provided.  An October 1984 follow-up consultation showed tenderness over the right SI joint and full range of motion.  A diagnosis of lumbar strain was provided.  A separate October 1985 consultation indicated that the Veteran complained of persistent SI joint tenderness with no findings on neurological examination.  An impression of M-S pain was provided, and physical therapy was recommended.  

A May 1987 telephone medical consultation record shows that the Veteran had a history of back pain, and had injured his back while lifting.  A May 1987 treatment record reveals that the Veteran sought treatment after feeling a "snap" in his lower back.  He complained of sharp pain in the left lower back and spreading down into the left lower extremity.  The physician noted a history of back problems.  An assessment of herniated nucleus pulpous was provided.  A May 1987 X-ray study of the lumbosacral spine showed no significant abnormalities.  A June 1987 follow-up record shows that the Veteran reported a history of back injury, which he was told was a slipped disc.  A diagnosis of herniated nucleus pulpous by history was provided.  A second June 1987 treatment record shows an assessment of resolving herniated nucleus pulpous.    

On his January 1988 report of medical history on separation from active duty, the Veteran reported recurrent back pain and a slipped disc occurring in 1982 and 1987.  The reviewing physician indicated that the Veteran had a possible lumbar strain.  A report of the separation examination of the same date reflects a normal spine.

A March 1988 private treatment record shows that the Veteran had recently been discharged from military service, at which time he did a lot of walking, as well as sought treatment for his back.  He reported that his current back pain would go away, and then come back.  X-rays showed a narrowing of the LS joint posteriorly with no other bony abnormality detectable.  An impression of degenerative joint disease of L5-S1 was provided, and a CT scan was recommended.

The post-service medical evidence documents extensive treatment for the Veteran's back beginning in 1999.  These records show that the Veteran reported a long history of low back problems.  For instance, private treatment records from Northeast Orthopedics dated from April 1999 to June 2007 show that the Veteran had a long-term history of back problems, with recent worsening of the pain.  A February 2003 record from Northeast Orthopedics notes complaints of chronic low back pain beginning when he was about 19 years old, and going on for about 20 years.  A February 2006 treatment record indicates that the Veteran reported low back symptoms since he was 18 years old, and that he currently had low back pain with all activities.  

The Veteran was afforded a VA examination in February 2008, at which time the examiner noted a history of being diagnosed with lumbosacral pain, also diagnosed as "probable" herniated nucleus pulpous by an orthopedic surgeon.  The examiner stated that he could not find any definitive imaging prior to the Veteran's service, however, the examiner noted that the Veteran's low back disorder was known to the military before the Veteran was inducted in March 19884.  The Veteran signed a waiver to enter military service, and had at least two episodes of lumbosacral pain during service; the first occurring between April and October 1984, and the second occurring in June 1987.

However, the examiner indicated that in the three intervening years, there was no evidence of any problems with the low back.  Moreover, the examiner stated that despite diagnoses of herniated nucleus pulpous, physicians also noted that the Veteran's pain appeared mechanical in nature, indicating lumbosacral strain rather than herniated nucleus pulpous.  The examiner did note that no definitive imaging studies were done during service.  

The examiner stated that the Veteran did not receive a medical discharge, and that he could not find any evidence of back problems between discharge and 1999 when the Veteran sought treatment for low back pain.  At that time, the Veteran underwent an MRI, which found a mild disc bulge with some degenerative changes at L5-S1.  No significant herniated nucleus pulpous was seen on the 1999 MRI, which suggested that the previous diagnoses of herniated nucleus pulpous were not correct.  Ultimately, the Veteran underwent a fusion of L4-5 in December 2006.  It was noted at the time of surgery that he had some fusion of the L5-S1 bone.  After physical examination, the examiner provided a diagnosis of degenerative disc disease/degenerative joint disease of the lumbosacral spine at L4-5 and L5-S1, status post fusion with residual.

The examiner opined that the Veteran's two exacerbations of his low back pain  in service were clearly separate instances of pain, and thus the examiner found no documentation of chronic, recurring pain with repeated episodes of medical care being given.  The examiner also stated that he could find no evidence of significant profiles for pain, and there was no evidence of any Medical Board activity because of his pain.  Further, there was no evidence of pain from discharge in 1988 until 1999 that was of any significance.  In 1999 the Veteran reported that his symptoms had been present for the last four to five months, but did mention a long history of problems with his back.  Given the above, the examiner concluded that the Veteran's back pain was aggravated twice during service, but opined that there was no evidence that the back disorder had been permanently or significantly aggravated more than it might have been without his being on active duty.  The examiner further indicated he could not state whether the pain was exacerbated significantly without resorting to unfounded speculation.

The Veteran submitted numerous written statements throughout the appeal period and provided testimony at a hearing before the undersigned in October 2011.  The Veteran testified that his original back injury occurred prior to service, and that he was told by his doctor that he had a slipped disc.  He got a waiver in order to enlist in the military, and during his four years of service, he was seen multiple times for back pain.  During service, he was routinely told to "suck it up, and do your job," so he did just that, with the exception of the two incidents where he sought treatment.  The Veteran asserted that despite his complaints of back pain at discharge, he was not provided with a thorough examination at discharge.  

Further, he stated that approximately three weeks after his discharge, he sought treatment for his back and was diagnosed with degenerative disease of the low back.  The Veteran testified that his problems with his back continued after his discharge from service, ultimately resulting in surgery as well as the award of disability benefits as the result of his back disability from Social Security.   

Although it appears that the Veteran did have a low back disability prior to his active service, he clearly experienced significant low back problems during service.  In addition, he has reported that his low back problems increased in severity during service and that the problems continued and progressed after service.  The Board has found the Veteran to be credible.  Although no low back disorder was identified at the time of his discharge from service, he was found to have arthritis of the low back shortly after his discharge.  Moreover, although the VA examiner was unable to provide an opinion supporting the occurrence of aggravation during service, the presumption of soundness applies in this case and cannot be rebutted without clear and unmistakable evidence showing that the pre-service disability was not aggravated by active service.  There is no such evidence in this case.  Accordingly, the Veteran is entitled to service connection for his current low back disability.


							(CONTINUED ON NEXT PAGE)




ORDER

Service connection for low back disability, currently diagnosed as degenerative disc disease/degenerative joint disease, status post fusion, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


